As filed with the Securities and Exchange Commission on May 7, 2010 Registration No.333- SECURITIES AND EXCHANGE COMMISSION Washington, D. C.20549 FormS-3 Registration Statement under The Securities Act of 1933 LIGHTPATH TECHNOLOGIES, INC. (Exact name of registrant as specified in its Charter) Delaware 86-0708398 (State or other jurisdiction of incorporation) (Primary Standard Industrial Classification Code Number) (IRS Employer Identification No.) 2603 Challenger Tech Court, Suite 100 Orlando, Florida 32826 Telephone: (407) 382-4003 (Address, including zip code, and telephone number, including area code, of Registrant’s Principal Executive Offices) J. JAMES GAYNOR, PRESIDENT & CHIEF EXECUTIVE OFFICER LightPath Technologies, Inc. 2603 Challenger Tech Court, Suite 100, Orlando, Florida 32826 Telephone:(407) 382-4003 (Name, address, including zip code, and telephone number, including area code, of agent for service) COPIES TO: JEFFREY E. DECKER, ESQUIRE Baker& Hostetler LLP 200 South Orange Avenue, Suite 2300 Orlando, Florida 32801 Telephone:(407) 649-4017 Approximate Date of Commencement of Proposed Sale to the Public:As soon as practicable after the registration statement becomes effective. If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box:¨ If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box:x If this Form is filed to register additional securities for an offering pursuant to Rule462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering:¨ If this Form is a post-effective amendment filed pursuant to Rule462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering:¨ If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 426(e) under the Securities Act, check the following box. ¨ If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x CALCULATION OF REGISTRATION FEE Title of Each Class of SecuritiesTo be Registered Amount to be Registered Proposed Maximum Offering Price Per Share (1) Proposed Maximum Aggregate Offering Price Amount of Registration Fee Class A Common Stock, $.01 par value, previously issued or issuable upon exercise of warrants (2) $ 2.07 $ 1,156,107.42 $ 82.43 (1)Estimated pursuant to Rule 457(c) solely for the purpose of calculating the registration fee based upon the average of the high and low prices for LightPath’s Class A Common Stock as reported on The Nasdaq Stock Market on May 6, 2010. (2)To be offered by selling stockholders. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section8(a) of the Securities Act or until the registration statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section8(a), may determine. ii The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section8(a) of the Securities Act or until the registration statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section8(a), may determine. iii PROSPECTUS LightPath Technologies, Inc. 2603 Challenger Tech Court, Suite 100,
